MEMORANDUM OPINION
                                          No. 04-11-00268-CV

                              In the Interest of B.D.L. and B.L.L, Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 98EM504135
                             Honorable Juan A. Chavira, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 21, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal on April 8, 2011. The trial court clerk filed the clerk’s

record on August 23, 2011. The clerk’s record indicates that appellant is appealing from a final

judgment signed by the trial court on June 4, 1999. Appellant’s notice of appeal is untimely. See

TEX. R. APP. P. 26.1, 26.3. We, therefore, dismiss this appeal for lack of jurisdiction.

                                                                PER CURIAM